Citation Nr: 1514059	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of this hearing was prepared and associated with the claims file.

In September 2012 and December 2013, the Board remanded the issue of service connection for GERD to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  GERD did not manifest during the Veteran's active service.  

2.  The competent evidence suggests that the Veteran's current GERD is not related to active service or any incident of service. 


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in June 2007 and January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in June 2007 and January 2008, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be explained below in greater detail, the evidence does not support granting service connection for GERD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the Agency of Original Jurisdiction (AOJ) to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The claims file contains a May 2009 VA Formal Finding of Unavailability regarding the RO's attempts to obtain the Veteran's Social Security Administration (SSA) records and the unavailability of these records.  Subsequently, an August 2009 letter from SSA documents that the Veteran has been awarded Supplemental Security Income (SSI) for his disability (unspecified).  In an August 2009 letter, the Veteran indicated that he was receiving SSI for his left shoulder and right ankle disabilities.  As these SSA records are not pertinent to the current appeal, the Board does not need to attempt to obtain the Veteran's SSA records.  Based on the foregoing, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits (i.e., current symptoms and in-service symptoms).  The AVLJ specifically noted the issue as service connection for GERD.  The AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The AVLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination in October 2012 which addressed the contended causal relationship between the claimed disability and active service.  In March 2014, the October 2012 VA examiner provided an addendum medical opinion regarding this relationship.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the VA examination and medical opinions of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current GERD was incurred during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) (2014)).  Because GERD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

Initially, the Board notes that the Veteran has a current diagnosis of GERD which was diagnosed at the October 2012 VA examination.

Regarding an in-service incurrence of GERD, the July 1967 induction examination did not document GERD or any stomach complaints.  The Veteran has testified to suffering from ulcers during military service.  His STRs reflect numerous complaints of right groin pain and cramps; however, much of this record is illegible.  Nonetheless, a May 1968 record documented the Veteran's complaints of nausea, vomiting, and abdominal cramps after eating spicy food and was given Maalox.  An October 1968 record documented the Veteran's reports of an upset stomach, nausea, and vomiting after eating.  An ulcer was ruled out, and gastrointestinal (GI) series and kidney ultrasound biopsy (KUB) were negative.  His August 1969 separation examinations did not document GERD or any stomach complaints.  On the August 1969 Report of Medical History, the Veteran reported a history of stomach, liver, or intestinal trouble at his time of separation.  The Veteran's active military service ended in August 1969.

The first post-service relevant complaint was a December 1987 post-service VA treatment record that noted nausea and vomiting for two days.  An abdominal x-ray taken at that time was within normal limits and the Veteran was diagnosed as having gastroenteritis.  Again, the Veteran's active duty ended in August 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

A June 1989 VA general medical examination, conducted 19 years after the Veteran's active military service, failed to document a chronic GERD disease and found the Veteran's digestive system to be normal.

An August 2002 VA treatment record notes that the Veteran exhibited normal bowel sounds and his abdomen was nontender.

The first GERD diagnosis in the record is a September 2002 VA treatment record.  At that time, the Veteran did not report that his GERD symptoms had been present since his active military service.  Subsequent VA treatment records continue to note a diagnosis of GERD.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  Specifically, pursuant to the September 2012 remand, the Veteran was afforded a VA examination in October 2012.  The October 2012 VA examiner diagnosed the Veteran as having GERD and concluded that the GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale, the examiner noted his claims file review and the specific medical records that he considered when making his decision.  The examiner noted that at the July 1967 induction and August 1969 separation examinations, there were no stomach complaints made by the Veteran.  Additionally, the October 2012 VA examiner also noted relevant service treatment records, to include a May 1968 record which documented the Veteran's complaints of nausea, vomiting, and abdominal cramps after eating spicy food and was given Maalox, and an October 1968 record where the Veteran reported an upset stomach, nausea, and vomiting after eating, ruling out an ulcer, and GI Series and KUB were negative.  Furthermore, a December 1987 post-service VA treatment record noted nausea and vomiting for two days.  An abdominal x-ray taken at that time was within normal limits and the Veteran was diagnosed as having gastroenteritis.  The October 2012 VA examiner concluded that these five documents did not support the Veteran's claim of GERD while on active duty.

Pursuant to the Board's February 2013 remand, the October 2012 VA examiner provided a VA addendum medical opinion.  Following another review of the Veteran's claims file, the examiner noted that the Veteran marked a "+" beside the "stomach, liver, and intestine trouble" and beside the "coughed up blood."  However, the examiner noted that the medical portion of the separation physical was silent for any problems related to his stomach.  The examiner stated that the only documentation in his claims file regarding any stomach issues are the ones listed in the October 2012 and February 2013 examination reports - namely, a May 1968 record which documented the Veteran's complaints of nausea, vomiting, and abdominal cramps after eating spicy food and was given Maalox, and an October 1968 record where the Veteran reported an upset stomach, nausea, and vomiting after eating, ruling out an ulcer, and GI Series and KUB 22 were negative.  The examiner stated that these in-service documentations do not support the Veteran's claim of GERD while on active duty.  The examiner also noted that at the first post-service medical documentation in December 1987, the abdominal x-rays were normal and the diagnosis was gastroenteritis.  The examiner concluded that these five documents did not support the Veteran's claim of GERD while on active duty.  The examiner also pointed to the June 1989 VA general medical examination, conducted 19 years after the Veteran's active military service, which failed to document a chronic GERD disease and which found the Veteran's digestive system to be normal.  In forming these conclusions, the examiner also reviewed the Veteran's Board hearing testimony.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, the Board finds that service connection for GERD is not warranted.

The Board notes the Veteran's contentions of GERD symptoms both during and since his active military service.  The Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis.  His current diagnosis of GERD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014); see Walker, 708 F.3d at 1331. 

In forming this opinion, the Veteran alleges that he experiences GERD as a result of active service.  The Board acknowledges that Veteran is competent to testify as to the symptoms that he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because GERD specifically was not noted during his active service, however, the Board finds that service connection for GERD is not warranted on the basis that it became manifest during his active service and persisted since service.  To the extent that the Veteran seeks to establish by his lay statements that his GERD began during his active duty and has persisted since his active duty separation, the Board finds his lay statements to not be credible.  He has not identified or submitted any competent evidence, to include a medical nexus, which corroborates his lay statements concerning the presence of his GERD during or immediately after his active military service.  

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his lay statements and hearing testimony incredible; however, the absence of such evidence is for consideration in assessing the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the 1969 separation physical examination report reflects that the Veteran was examined and his digestive system was found to be normal.  GERD was not noted at this examination.  The post-service medical evidence does not reflect pertinent complaints or treatment related to GERD until 1987, almost twenty years after his active duty discharge.  The Board finds it especially significant that GERD first was noted clinically in 2002, over thirty years after the Veteran's separation from active service in 1969.  See Maxson, 230 F.3d at 1333 (finding that a lengthy period of absence of medical complaints for a disorder can be considered as a factor in resolving the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for a lengthy time period between the active military service and initial symptoms of the disorder).  There also is no competent evidence which relates the Veteran's current GERD to active service.  

While the Veteran is competent to provide lay evidence as to observation, he is not competent to establish by his own statements that GERD is related to active service.  Questions regarding the etiology of a claimed disorder are medical in nature and require medical expertise not capable of resolution through lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007); Barr, 21 Vet. App. at 308-9.  The Board has weighed the Veteran's statements as to continuity of symptomatology.  The Board finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at his active duty separation and the absence of complaints or treatment for almost twenty years after his active duty separation.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since his service separation.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


